Citation Nr: 0701985	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  97-27 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had periods of active duty for training with the 
U. S. Naval Reserve between February 1967 and September 1967 
and active service with the U. S. Army from September 1967 to 
January 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

In November 1995, the RO notified the veteran of an October 
1995 rating action that denied service connection for a skin 
disorder secondary to exposure to Agent Orange.  The RO 
received a notice of disagreement (NOD) in December 1995.  A 
supplemental statement of the case (SSOC) was issued in May 
1998 that listed the issue of service connection for a skin 
disorder.  This in essence was the statement of the case as 
to this issue.  The veteran did not perfect a timely appeal 
to this issue.  Moreover, while it has continued to be listed 
in SSOC's, further argument or evidence has not been 
submitted.  Therefore, appellate consideration is limited to 
the issue set forth on the title page.

A motion for an extension of time to file documents was 
requested while the case was at the Board.  That motion will 
be satisfied by way of this document, as appellant and his 
representative may add information as desired while the case 
is undergoing remand development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he has PTSD that resulted from his 
military service.  He contends that his stressors included 
being assaulted while serving in the Naval Reserve.  The 
Board notes that the DD Form 214 (Report of Transfer or 
Discharge) shows that his military occupational specialty was 
listed as a clerk typist; however, the veteran claims that 
his duties included registering and evacuating injured and 
dead soldiers.  The RO did not attempt to verify the 
veteran's non-combat stressors through the United States Army 
and Joint Services (JSRRC).

The Board also finds that further examination and opinion is 
needed.  The claims file show that shortly after service in 
1969, the veteran was diagnosed with schizophrenia, 
schizo-affective type, and polysubstance dependence.  There 
is no medical opinion regarding the post service psychiatric 
diagnoses.  Specifically whether there is an etiological 
relationship between the variously diagnoses and military 
service.

Moreover, the claims file show that he has been diagnosed 
with PTSD since 1992.  The initial VA hospital summary in 
1992 shows that the veteran reported that he served as a 
medic.  As pointed out by the RO, it appears that the PTSD 
diagnoses were based on unverified stressors (registering and 
evacuating injured and dead soldiers).  However, the veteran 
now claims that he was assaulted during service.  Naval 
Reserve records show that the veteran received dental 
treatment in May 1967 for a broken crown.  Contemporaneous 
personnel records show that the veteran reported that he was 
hit with a rifle butt by service personnel.  It is not clear 
if the VA psychiatric examiners considered this incident as a 
sufficient stressor to support a diagnosis of PTSD.  Further 
examination and opinion is needed.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should review the veteran's 
statements regarding the stressors to 
which he was exposed during service.  The 
appellant should be informed that he 
might submit independent evidence (from 
military as well as nonmilitary sources) 
that he might have in his possession that 
would tend to corroborate the veteran's 
stressors.  The RO should assist the 
appellant in obtaining such evidence, if 
appropriate.  All documents, 
correspondence, reports or statements 
obtained or generated, as a result of 
these inquiries should thereafter be 
associated with the claims folder.  He 
should specify, within 2 months, the 
dates during which he was removing the 
dead from the war zone.

2.  If the information is sufficient to 
permit the JSRRC to attempt to document 
the reported stressors, the RO should 
request the JSRRC to provide any 
information that might corroborate the 
veteran's alleged stressors.  The JSRRC 
should attempt to verify whether the 
71st Evacuation Hospital registered 
death casualties.  If the case is not 
referred to JSRRC, the RO should 
indicate in the record why the case was 
not referred.

3.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the etiology of the veteran's 
psychiatric disabilities including PTSD.  
In regard to PTSD, the RO must provide 
for the examiner(s) a summary of the 
verified stressor or stressors, and the 
examiner(s) must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to a stressor in service has resulted in 
current psychiatric symptoms.  The 
examiner(s) should also be specifically 
requested to determine whether the 
diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  
The examiner(s) is requested to comment 
of the significance of the inservice 
assault and whether this is a sufficient 
stressor to support a diagnosis of PTSD.  
If a diagnosis of PTSD is appropriate the 
examiner(s) must comment upon the link 
between the current symptomatology and 
one or more of the verified in-service 
stressors.  Again, the examiner(s) should 
comment on whether any chronic acquired 
psychiatric disability is related to 
service.  The examination report should 
include the complete rationale for all 
opinions expressed.  The claims file must 
be made available to the examiner(s). 

4.  The RO should then review the claims 
and if the benefits sought on appeal 
remain denied, the appellant should be 
furnished a SSOC and given an opportunity 
to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).



